DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered ac new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 7/13/21, amended claim(s) 6-7 and 10, canceled claim(s) 8-9, and new claim(s) 16-17 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0215917 to Noar in view of U.S. Patent Application Publication No. 2018/0125689 to Perez et al. (hereinafter “Perez”).
For claim 6, Noar discloses a wireless sensor device (para [0018]) comprising:
a sensor (12) (Fig. 1) (para [0018]), in the form of an electrode (para [0018]), constructed and arranged, when placed externally on a human patient (see para [0022]), to obtain an analog myoelectric 
a processor circuit (24) (Fig. 1) para [0018]) constructed and arranged to convert the analog myoelectric signal to a digitized electrical signal (para [0018]);
a transmitter (32) (Fig. 1) (para [0018]) constructed and arranged to transmit, in a wireless manner, data relating to the digitized electrical signal (as can be seen in Fig. 1) to a separate device (i.e., 28) (Fig. 1); and
a power supply (34) (Fig. 1) (para [0019]) for powering the sensor device (para [0019]).
Noar does not expressly disclose a housing, and that the sensor, processor circuit, and transmitter are in the housing.
However, Perez teaches a housing (111) (Fig. 1A) (para [0682]), and that a sensor (118), processor circuit (112), and transmitter (114) are in the housing (see Fig. 1A).
It would have been obvious to a skilled artisan to modify Noar to include a housing, and that the sensor, processor circuit, and transmitter are in the housing, in view of the teachings of Perez, for the obvious advantage of protecting the electronic components of Noar.
For claim 7, Noar further discloses wherein the processor circuit includes: an amplifier circuit (18) constructed and arranged to amplify the analog myoelectric signal (para [0018]); a filter circuit (20 or 22) constructed and arranged to filter the amplified analog myoelectric signal (para [0018]); and an A/D converter circuit (24) constructed and arranged to convert the amplified and filtered analog myoelectric signal to the digitized electrical signal (para [0018]).
For claim 17, Noar further discloses the separate device in the form of a remote network (28, 30, and 38) (Fig. 1), so that the data transmitted by the transmitter can be received by the remote network for analyzing the data (para [0029]) (also see para [0235]).
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noar in view of Perez, and further in view of U.S. Patent Application Publication No. 2015/0248833 to Arne et al. (hereinafter “Arne”).
For claim 10, Noar further discloses the separate device comprising a receiver and a microprocessor circuit (see Fig. 1) so that the data transmitted by the transmitter can be received by the receiver (see Fig. 1), with the microprocessor circuit being constructed and arranged to execute an application that analyzed the received data (para [0029]) (also see para [0235]).
Noar and Perez do not expressly disclose the separate device in the form of a portable device.
However, Arne teaches a separate device (312) in the form of a portable device (para [0053]).
It would have been obvious to a skilled artisan to modify Noar such that the separate device is in the form of a portable device, in view of the teachings of Arne, for the obvious advantage of being able to carry around the separate device.
For claim 16, Noar, as modified, further discloses wherein the hollow intra-abdominal organ is the stomach (para [0008] and/or [0022]) and the portable device is constructed and arranged, based on the received data, to provide a diagnosis of a condition of the stomach (para [0235]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 7/13/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.